FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second office action on the merits in response to the amendment filed on 04/25/2022. Applicant has amended claims 1, 4, 9, 12, 16, and 18. Claims 1-20 are pending and examined.

Drawings
The drawings were received on April 25, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guillois (US 2007/0164160 A1), in view of Helmly, Jr. (US 4,605,081) and Darling, III (US 7,789,352 B2).
Regarding claim 1, Guillois teaches (Figures 4 and 5) a rail and tube arrangement (in the preamble), comprising:
one or more tubes (3); and
one or more tube supports (13), each tube support (13) including:
a head portion (14);
two opposing leg portions (where “13” is pointing to in Figure 5) extending from the head portion (14);
a support portion (16) extending from each leg portion of the two opposing leg portions, the one or more tubes (3) disposed between the support portions (16).
However, Guillois does not teach a rail;
the one or more tubes spaced apart from the rail;
the one or more tube supports configured to support the one or more tubes at the rail; and
the head portion wrapped at least partially around the rail.
Helmly, Jr. teaches (Figure 1) a system wherein sensors are mounted support rails (46 and 48) – (Col. 3, ll. 53-54).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Guillois by including and inserting a rail through the head end portion of the tube support, in order to mount multiple sensors (as shown by Figure 1 of Guillois) along the rail for an amplified effect of the sensing capability of the system, therefore providing:
the one or more tubes (Guillois, 3) spaced apart from the rail (Helmly, Jr., 46 and 48);
the one or more tube supports (Guillois, 13) configured to support the one or more tubes (3) at the rail (46 and 48); and
the head portion (Guillois, 14) wrapped (defined by Google Dictionary as “covered or enclosed”) at least partially around the rail (46 and 48).
With respect of combining Helmly with Guillois, for his teaching of using a rail in order to mount multiple sensors, although Helmly is not prior art for gas turbines, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (MPEP 2143 I) provides multiple scenarios where such a combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention. Quoting from MPEP:
“Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
 (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, applying Helmly’s rail in order to mount multiple sensors provides a generic teaching for using this setup in whatever environment it is needed.
However, Guillois, in view of Helmly, Jr., does not teach one or more fasteners extending through the two opposing leg portions between the head portion and the support portion, applying a clamping force to the two opposing leg portions thereby securing the tube support to the rail, and retaining the one or more tubes between the support portions.
Darling, III teaches (Figures 47, 48, and 50) a clamp assembly (800 – Figures 47 and 48) comprising one or more fasteners (804 – Figure 48) extending through two opposing leg portions (portion of 801 – see annotated Figure 50 on next page) between a head portion (see annotated Figure 50 on next page) and a support portion (portion of 801 – see annotated Figure 50 on next page), applying a clamping force to the two opposing leg portions thereby securing the tube support (clamp assembly 800) to a rail (713 – Figure 40) – (Col. 28, ll. 46-49: “Clamp 800 is closed and tightened by fastener 804 operated by rotatable knob 805. Internal spring pins 806, as shown in FIG. 47, cooperate with fastener 804 and knob 805 to tighten clamp 800 about rail 713”).

    PNG
    media_image1.png
    379
    702
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Guillois, in view of Helmly, Jr., by including one or more fasteners extending through the two opposing leg portions between the head portion and the support portion, applying a clamping force to the two opposing leg portions thereby securing the tube support to the rail, in order to close or lock the tube support in place and to tighten the tube support, as taught by Darling, III (Col. 28, ll. 46-49), thereby providing:
retaining the one or more tubes (Guillois, 3) between the support portions (Guillois, 16).
Regarding claim 2, Guillois, in view of Helmly, Jr. and Darling, III, teaches the invention as claimed and as discussed above for claim 1, and Guillois further teaches (Figures 4 and 5) a grommet (18) disposed between and retained between the two support portions (16), the one or more tubes (3) extending through the grommet (18).
Regarding claim 3, Guillois, in view of Helmly, Jr. and Darling, III, teaches the invention as claimed and as discussed above for claim 2, except for the grommet being formed from one of an elastomeric or rubber material.
It is noted that Guillois further teaches that the grommet (holding members 18) can be made of either metal or a material with a low density and low thermal conductivity, depending on the location of the fire-detection system, which contains said grommet (p. [0006]).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify Guillois, in view of Helmly, Jr. and Darling, III, by forming the grommet from a material with a low density and low thermal conductivity, such as an elastomeric or rubber material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 4, Guillois, in view of Helmly, Jr. and Darling, III as discussed so far, teaches the invention as claimed and as discussed above for claim 1, except for the rail having a circular cross-section and the head portion having a complementary partially circular cross-section.
Darling, III further teaches (Figures 47 and 48) the rail (713 – Figure 40) has a circular cross-section (as evident by the shape of clamp 800 – see Col. 28, l. 49) and the head portion (see annotated Figure 50 on previous page) has a complementary partially circular cross-section (as shown in annotated Figure 50 on previous page).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify Guillois, in view of Helmly, Jr. and Darling, III as discussed so far, by having the rail be of a circular cross-section and the head portion be of a complementary partially circular cross-section, because it has been held that the configuration of the shape of an apparatus is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed apparatus is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 5, Guillois, in view of Helmly, Jr. and Darling, III, teaches the invention as claimed and as discussed above for claim 1, and Guillois further teaches (Figure 5) the leg portions (where “13” is pointing to) extend linearly (shown by the straight sides where “13” is pointing to) from the head portion (14).
Regarding claim 6, Guillois, in view of Helmly, Jr. and Darling, III, teaches the invention as claimed and as discussed above for claim 1, and Guillois further teaches (Figures 4 and 5) the support portions (16) are curvilinear (as shown in Figure 5).
Regarding claim 7, Guillois, in view of Helmly, Jr. and Darling, III, teaches the invention as claimed and as discussed above for claim 1, and Guillois further teaches (Figures 4 and 5) the one or more tubes (capillary 3) are sensor tubes of a fire and overheat detection system (p. [0001], ll. 4-5: “fire-detection component produced in the form of a capillary”).
Regarding claim 8, Guillois, in view of Helmly, Jr. and Darling, III as discussed so far, teaches the invention as claimed and as discussed above for claim 1, except for the one or more fasteners being one or more bolts.
Darling, III teaches (Figures 8 and 9) another clamp assembly (34) comprising one or more bolts (Col. 22, l. 7: “tightening bolt 35a”) extending through two opposing leg portions (left and right halves of 34).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Guillois, in view of Helmly, Jr. and Darling, III as discussed so far, by replacing the one or more fasteners with one or more bolts, in order to perform the same function of locking and tightening the tube support.
Regarding claim 16, Guillois teaches (Figures 4 and 5) a method of assembling a tube and rail arrangement, comprising:
providing one or more tube supports (13);
locating one or more tubes (3); and
each tube support (13) including:
a head portion (14);
two opposing leg portions (where “13” is pointing to in Figure 5) extending from the head portion (14);
a support portion (16) extending from each leg portion of the two opposing leg portions, the one or more tubes (3) disposed between the support portions (16).
However, Guillois does not teach locating the one or more tubes spaced apart from a rail;
sliding the one or more tube supports onto the rail; and
the head portion wrapped at least partially around the rail.
Helmly, Jr. teaches (Figure 1) a system wherein sensors are mounted support rails (46 and 48) – (Col. 3, ll. 53-54).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Guillois by including and inserting a rail through the head end portion of the tube support, in order to mount multiple sensors (as shown by Figure 1 of Guillois) along the rail for an amplified effect of the sensing capability of the system, therefore providing:
locating the one or more tubes (Guillois, 3) spaced apart from the rail (Helmly, Jr., 46 and 48);
sliding the one or more tube supports (Guillois, 13) onto the rail (46 and 48); and
the head portion (Guillois, 14) wrapped (defined by Google Dictionary as “covered or enclosed”) at least partially around the rail (46 and 48).
With respect of combining Helmly with Guillois, for his teaching of using a rail in order to mount multiple sensors, although Helmly is not prior art for gas turbines, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (MPEP 2143 I) provides multiple scenarios where such a combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention. Quoting from MPEP:
“Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
 (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, applying Helmly’s rail in order to mount multiple sensors provides a generic teaching for using this setup in whatever environment it is needed.
However, Guillois, in view of Helmly, Jr., does not teach installing one or more fasteners through the two opposing leg portions between the head portion and the support portion, thereby applying a clamping force to the two opposing leg portions thereby securing the tube support to the rail, and retaining the one or more tubes between the support portions.
Darling, III teaches (Figures 47, 48, and 50) a clamp assembly (800 – Figures 47 and 48) installed with one or more fasteners (804 – Figure 48) through two opposing leg portions (portion of 801 – see annotated Figure 50 on page 6) between a head portion (see annotated Figure 50 on page 6) and a support portion (portion of 801 – see annotated Figure 50 on page 6), thereby applying a clamping force to the two opposing leg portions thereby securing the tube support (clamp assembly 800) to a rail (713 – Figure 40) – (Col. 28, ll. 46-49: “Clamp 800 is closed and tightened by fastener 804 operated by rotatable knob 805. Internal spring pins 806, as shown in FIG. 47, cooperate with fastener 804 and knob 805 to tighten clamp 800 about rail 713”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Guillois, in view of Helmly, Jr., by installing one or more fasteners through the two opposing leg portions between the head portion and the support portion, thereby applying a clamping force to the two opposing leg portions thereby securing the tube support to the rail, in order to close or lock the tube support in place and to tighten the tube support, as taught by Darling, III (Col. 28, ll. 46-49), and thereby providing:
retaining the one or more tubes (Guillois, 3) between the support portions (Guillois, 16).
Regarding claim 17, Guillois, in view of Helmly, Jr. and Darling, III, teaches the invention as claimed and as discussed above for claim 16, and Guillois further teaches (Figures 4 and 5) installing a grommet (18) between the two support portions (16), the one or more tubes (3) extending through the grommet (18).
Regarding claim 18, Guillois, in view of Helmly, Jr. and Darling, III as discussed so far, teaches the invention as claimed and as discussed above for claim 16, except for the rail having a circular cross-section and the head portion having a complementary partially circular cross-section.
Darling, III further teaches (Figures 47 and 48) the rail (713 – Figure 40) has a circular cross-section (as evident by the shape of clamp 800 – see Col. 28, l. 49) and the head portion (see annotated Figure 50 on page 6) has a complementary partially circular cross-section (as shown in annotated Figure 50 on page 6).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify Guillois, in view of Helmly, Jr. and Darling, III as discussed so far, by having the rail be of a circular cross-section and the head portion be of a complementary partially circular cross-section, because it has been held that the configuration of the shape of an apparatus is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed apparatus is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 19, Guillois, in view of Helmly, Jr. and Darling, III, teaches the invention as claimed and as discussed above for claim 16, and Guillois further teaches (Figure 5) the leg portions (where “13” is pointing to) extend linearly (shown by the straight sides where “13” is pointing to) from the head portion (14).
Regarding claim 20, Guillois, in view of Helmly, Jr. and Darling, III, teaches the invention as claimed and as discussed above for claim 16, and Guillois further teaches (Figures 4 and 5) the support portions (16) are curvilinear (as shown in Figure 5).
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Guillois (US 2007/0164160 A1), in view of Helmly, Jr. (US 4,605,081), Darling, III (US 7,789,352 B2), and Graily (US 9,482,113 B2).
Regarding claim 9, Guillois teaches (Figures 4 and 5) a gas turbine engine (p. [0001], l. 2: “aircraft engine”), comprising:
a fire and overheat detection system (p. [0017], l. 1: “a fire-detection system”) including:
one or more sensor tubes (capillary 3 – see p. [0001], ll. 4-5: “fire-detection component produced in the form of a capillary”), the one or more sensor tubes (3) configured to be used in predicting a temperature rise due to leakages and generate a signal indicating an unexpected temperature increase (intended use – see the end of this section. Since capillary 3 is a “fire-detection component”, it will obviously detect and predict a change in temperature if there is a fire); and
one or more tube supports (13), each tube support (13) including:
a head portion (14);
two opposing leg portions (where “13” is pointing to in Figure 5) extending from the head portion (14);
a support portion (16) extending from each leg portion of the two opposing leg portions, the one or more sensor tubes (3) disposed between the support portions (16).
However, Guillois does not teach a rail;
the one or more sensor tubes spaced apart from the rail;
the one or more tube supports configured to support the one or more sensor tubes at the rail; and
the head portion wrapped at least partially around the rail.
Helmly, Jr. teaches (Figure 1) a system wherein sensors are mounted support rails (46 and 48) – (Col. 3, ll. 53-54).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Guillois by including and inserting a rail through the head end portion of the tube support, in order to mount multiple sensors (as shown by Figure 1 of Guillois) along the rail for an amplified effect of the sensing capability of the system, therefore providing:
the one or more sensor tubes (Guillois, 3) spaced apart from the rail (Helmly, Jr., 46 and 48);
the one or more tube supports (Guillois, 13) configured to support the one or more sensor tubes (3) at the rail (46 and 48); and
the head portion (Guillois, 14) wrapped (defined by Google Dictionary as “covered or enclosed”) at least partially around the rail (46 and 48).
With respect of combining Helmly with Guillois, for his teaching of using a rail in order to mount multiple sensors, although Helmly is not prior art for gas turbines, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (MPEP 2143 I) provides multiple scenarios where such a combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention. Quoting from MPEP:
“Examples of rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results;
 (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
 (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
In this case, applying Helmly’s rail in order to mount multiple sensors provides a generic teaching for using this setup in whatever environment it is needed.
However, Guillois, in view of Helmly, Jr., does not teach one or more fasteners extending through the two opposing leg portions between the head portion and the support portion, applying a clamping force to the two opposing leg portions thereby securing the tube support to the rail, and retaining the one or more sensor tubes between the support portions.
Darling, III teaches (Figures 47, 48, and 50) a clamp assembly (800 – Figures 47 and 48) comprising one or more fasteners (804 – Figure 48) extending through two opposing leg portions (portion of 801 – see annotated Figure 50 on page 6) between a head portion (see annotated Figure 50 on page 6) and a support portion (portion of 801 – see annotated Figure 50 on page 6), applying a clamping force to the two opposing leg portions thereby securing the tube support (clamp assembly 800) to a rail (713 – Figure 40) – (Col. 28, ll. 46-49: “Clamp 800 is closed and tightened by fastener 804 operated by rotatable knob 805. Internal spring pins 806, as shown in FIG. 47, cooperate with fastener 804 and knob 805 to tighten clamp 800 about rail 713”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Guillois, in view of Helmly, Jr., by including one or more fasteners extending through the two opposing leg portions between the head portion and the support portion, applying a clamping force to the two opposing leg portions thereby securing the tube support to the rail, in order to close or lock the tube support in place and to tighten the tube support, as taught by Darling, III (Col. 28, ll. 46-49), and thereby providing:
retaining the one or more sensor tubes (Guillois, 3) between the support portions (Guillois, 16).
However, Guillois, in view of Helmly, Jr. and Darling, III, does not explicitly teach that the aircraft engine comprises:
a combustor section; and
a turbine section driven by combustion products of the combustor section.
Graily teaches (Figures 1 and 2) an aircraft engine (114) comprising a fire detection system (208 and 210 – Figure 2), wherein the aircraft engine (114) comprises a combustor section and a turbine section driven by combustion products of the combustor section (Col. 1, ll. 17-21: “The engine core includes a multi-stage compressor to compress the engine core airflow, a combustor to add thermal energy to the compressed engine core airflow, and a turbine section downstream of the combustor to produce mechanical power from the engine core airflow”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Guillois, in view of Helmly, Jr. and Darling, III, by having the aircraft engine comprising a combustor section and a turbine section driven by combustion products of the combustor section, because it was known in the art that aircraft engines include a combustor section and a turbine section.
The recitation “configured to be used in predicting a temperature rise due to leakages and generate a signal indicating an unexpected temperature increase” is a statement of intended use and the structure of the device as taught by Guillois can perform the function, see also the claim objection above. It has been held that “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114.
It has also been held that, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. The structure of the applied prior art, being similar to the structure of the present application, as claimed and disclosed, the two structures will obviously function the same under similar circumstances.
Regarding claim 10, Guillois, in view of Helmly, Jr., Darling, III, and Graily, teaches the invention as claimed and as discussed above for claim 9, and Guillois further teaches (Figures 4 and 5) a grommet (18) disposed between and retained between the two support portions (16), the one or more sensor tubes (3) extending through the grommet (18).
Regarding claim 11, Guillois, in view of Helmly, Jr., Darling, III, and Graily, teaches the invention as claimed and as discussed above for claim 10, except for the grommet being formed from one of an elastomeric or rubber material.
It is noted that Guillois further teaches that the grommet (holding members 18) can be made of either metal or a material with a low density and low thermal conductivity, depending on the location of the fire-detection system, which contains said grommet (p. [0006]).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify Guillois, in view of Helmly, Jr., Darling, III, and Graily, by forming the grommet from a material with a low density and low thermal conductivity, such as an elastomeric or rubber material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 12, Guillois, in view of Helmly, Jr., Darling, III, and Graily as discussed so far, teaches the invention as claimed and as discussed above for claim 9, except for the rail having a circular cross-section and the head portion having a complementary partially circular cross-section.
Darling, III further teaches (Figures 47 and 48) the rail (713 – Figure 40) has a circular cross-section (as evident by the shape of clamp 800 – see Col. 28, l. 49) and the head portion (see annotated Figure 50 on page 6) has a complementary partially circular cross-section (as shown in annotated Figure 50 on page 6).
It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to modify Guillois, in view of Helmly, Jr. and Darling, III, by having the rail be of a circular cross-section and the head portion be of a complementary partially circular cross-section, because it has been held that the configuration of the shape of an apparatus is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed apparatus is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 13, Guillois, in view of Helmly, Jr., Darling, III, and Graily, teaches the invention as claimed and as discussed above for claim 9, and Guillois further teaches (Figure 5) the leg portions (where “13” is pointing to) extend linearly (shown by the straight sides where “13” is pointing to) from the head portion (14).
Regarding claim 14, Guillois, in view of Helmly, Jr., Darling, III, and Graily, teaches the invention as claimed and as discussed above for claim 9, and Guillois further teaches (Figures 4 and 5) the support portions (16) are curvilinear (as shown in Figure 5).
Regarding claim 15, Guillois, in view of Helmly, Jr., Darling, III, and Graily as discussed so far, teaches the invention as claimed and as discussed above for claim 1, except for the one or more fasteners being one or more bolts.
Darling, III teaches (Figures 8 and 9) another clamp assembly (34) comprising one or more bolts (Col. 22, l. 7: “tightening bolt 35a”) extending through two opposing leg portions (left and right halves of 34).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Guillois, in view of Helmly, Jr., Darling, III, and Graily as discussed so far, by replacing the one or more fasteners with one or more bolts, in order to perform the same function of locking and tightening the tube support.

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument that “nothing in the prior art discloses positioning the one or more fasteners between the head portion and the support portion”, it is noted that in the previous office action, the claimed “two opposing leg portions” was already defined in Guillois to be between the head portion (14) and the support portion (16). Therefore, when combined with Darling, III’s teaching of including one or more fasteners extending through two opposing leg portions, the resulting combination would teach the one or more fasteners being positioned between the head portion and the support portion, since this arrangement was already found in Guillois.
Furthermore, Darling, III’s clamp 800 includes these portions as well. As outlined in annotated Figure 50 on page 6 of this office action, element 801 comprises three portions: a “head portion”, a “leg portion”, and a “support portion”, thereby teaching the claimed limitation “one or more fasteners extending through the two opposing leg portions between the head portion and the support portion”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741  

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741